Appeal from a series of decisions and awards made by the Workmen’s Compensation Board in favor of claimant and against the appellant as a noninsured employer. One of the issues involved was whether claimant was an employee or an independent contractor. This was an issue of fact and there is substantial evidence to sustain the finding of the board that claimant was an employee. Appellant was found to be an agent of an undisclosed principal, his wife, who owned the premises where claimant was working. These consisted of a two-family house and part of it was rented. Claimant was injured while repairing a picket fence. The owner was held to be engaged in a business for pecuniary gain. Decisions and awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 282 App. Div. 782.]